Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 1 of 18

HXHIBIT B

PLAINTIFF'S CIVIL RIGHTS COMPLAINT

EXHIBIT B

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 2 of 18
mo Case 2:17-cv-01745-RFB-CWH Document 12 Filed 03/30/18 Page 1 of 17

- a

diate A. Brett,
ADSP. ~.O- Box E50

  
 
 

 
 

——_ FILES

_-___ ENTERED CED
COUNSEI FARTS of Regen

     
   

 
 

   
 
 

       
 

 
    
 

 

. CLERK US Dig
4 é eo J te §9070 DisTRicr oF Neue
M9990 DEPUTY
Prison Number

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

  

 

 

 

Lays h B theddy_, )
Plaintiff,
VS. ) -17-cv-01745-RFB-CWH
i 7 Meved re STATE PALSY te! ) 2:17-cv-0
‘ 2 v 4! }
ween PBST POSE ne
a OT ie dsen eluent thn CIVIL RIGHTS COMPLAINT
ha fol enevae eve rn. s TAT ey) PURSUANT TO
) 42. U.S.C. § 1983
repre. ox Wer ) |
~— mie Li hee, )
Kens Qucetes ease | )
Wel Dem bret iA HOSP )
— pene Rie. B. Defendant(s). )
. » tu soo cle
A, JURISDICTION

   

‘ 1) This complaint alleges that the civil rights of Plaintiff, \Ad 4a A fits
- (Print PieintitPs same)

. who presently resides at Pb: Bex 650 uti dptwyt Ney, Wore
£9v70

violated by the actions of the below named individuals which were directed against

- Plaintiff at H 4 h Deswaed Sd Wee. Pn, § 0 bh __on the following dates
(i on/city where violation occurred)
. bQb-17 5 =o) 6-177 ,and

(Count I) (Count I) {Count I)

find oPRicer As Told f¥1 €. fq bv erie ee

&
fare Aistrppcers alse Any Efievmnce— ll Se.
Dewied. 4 There bo Khas Te,

Rpvevtvin Pappeectan» Aliso Adthe
bASsh!

“

  

 

  
 
 

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 3 of 18
{ x4 ' Case 2:17-cv-01745-RFB-CWH Document12 Filed 03/30/18 Page 2 of 17

Make 2 copy of this page to provide the below

information if you are naming more than five (5) defendants
eve hey Kye Aik A vow re $s

 

 

@ @ #) Defendant 2 by es resides at 39,5 (ly Qetset! , hie, New Biss F Q3r6
(full name of first defendant) (address if first defendant)
and is employedas_ © Dee Phov moo its . This defendant is sued in his/her

 

“wn _Aietendant’s position and title, if any)
~ “individual _ & official capacity. (Check one or both). Explain how this defondant was
actin ee et weds Wo The r
. Blu 4s fhe Pheer es het cai Ty Tre ae”

Waray ( Bec we of cuss” we a
under color of law: ie pkeatets Tau reer) Choon Ato logun\. Psy ilwery, Te AW
Smz how 6 Lops, 6 Loutl or Oua She Ges Te Aw Prom. mec on meds that § huis

Te woop, Uiolated pes 176,078 Lf)

 

 

2 8) DefondantVsye Ania Rid. resides at wos AT HOSP woew begs Mee
(full nage of first defendant) (address if first defendant)
and is employed as (sy Munro. Frau den HS? _. This defendant is sued in his/her

 

(defendant's position and title, if any)

_W individual _1/_-offioial capacity. (Check one or both). Explain how this defendant was =
4 4 a t —
acting Tres muune Totd me The needs Be ORY Ee ane Crecil

Wwe dex Che an Tu, Lowe vs
under color of law: tapede “6
fee Suse's To  Potlus court once Apts 176.057: 0) fal Gr we dou'f Follow

Vivtetos RP usc by fino DE pwd CMOS tok pt precy Egtewe &
Ss 8 9 Dofendant Watden hig W9 resides at honk py twerene Serve we be 097
(full name of first defendant) (address if first defendant)
and is employed as (Ud tole Ach PawT Pere . This defendant is sued in his/her
(defendant's position and tifle, if any)
_-individual official capacity. (Check one or both). Explain how this defendant was

acting o£ count onde wes 17.6. 087 S 9G

 

Thole

Sect Wem CEP ys to Ty Wely ave
a i) Dy we Wwe ies Te
under color of law: Ibo ry ay
Tic pure Pree

Vp OWA Chet To Tel te Oe
Gp Bem Defendant yewuden urd MSO resides at SP iwored Fprsvys WE
(full name of first defendant) (address if first defendant)
and is employed as Su Pu Vidue Avy tre 1410S p . This defendant is sued in his/her
(defendant’s position and title, if any)
_lY individual te official capacity. (Check one or both). Explain how this defendant was

acting Stunt Hu Copy pt counnr ander ws V1 6. Ost ACR
She MSo hid Meds Tater 0 & Oe fev ee p thse
under color of law: She Heres Aur ry, Provus , They heve pe 6 Ft

Prien pt O4ftrg 7 Cf ce Cone

2

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 4 of 18

Case 247-9401 2245-RER-CWh Ducicvantl Wiled-D3/90/28n Pagesar tt ecw
ty

The wr They Flva wd led Tye ae bid wer ws tin,

, vu Ergon BAynwrarlf Res im e. be A a cnt
7 8. Sues

3 Ry FES sod fal ate. Gat ws vl gi 2oid

Make a copy of this page to provide the below
information if you are naming more than five (5) defendants

Qube

 

9) Defendant nv Dieurdict Pures resides at 3958 Ww. Cysts te Mea. bev wey is.
(full name of first defendant) _ (address if first defendant) F947 FLING
and is employed as ‘DunecTor Bee Vesouty, This defendant is sued in his/her

defendant’s position and title, if any)
_W individual _% official capacity. (Check one or both). Explain how this defendant was

acting
2) aouiTgndur dat Ment Based one cost Pr Sunol ny med of Forse
fs nder color of “pir et. a7 a.td , } f bn £ ope Bat eh Bh rae aw J
ee a ee ake} th hiaved nl Bate Tee fh pe ts iy be
feria lugie eo, Mya en Oa ve ust Pay Jee pe Tr TA eb bebe € Cre pat eS Gib
Cavell awd Ubu sier Penrith ments pemiek oe Braye!
3) Defendant Pits elUe Andie oS resides at SPEC tas Luss feck. Ltd. Ady /
(fall name of first defendant) _, (address if first defendant) Part F=Q 316,
and is employed as (Med Wreveyur My tyme Maes This defendant is sued in his/her
(defendant's position and title, if any)
“VW individual VW“ -official capacity. (Check one or both), Explain how this defendant was
actin:
coont anderen, dew Teeih Thre 2 d z
2) under color of law: AMES (26 6 6™ bo) Ce y Y_f te
Go Ley) fiverd ted Ove ry B38 EF Oimiphed Capou We Theet met uscd en cori”
4) Defendant _Groy - Serna inal” resides at hry Pubger, Booed. Une, 39/79

(full name of first defendant) pew eps. address if first defendant) 23 &
and is employed as_S°IDT*. Bra wtnded fess a04f This defendant is sued in his/her
4 defendant's position and title, if any)
“individual _ official capacity. (Check one or both). Explain how this defendant was
acting

4) under color of law: Ce vat otd ut LB, Ok 1¢4 [fs } ConSuy pawl, Quy cane Qu
pe bn Oe. ser Dr cd D Drwevib a TY ave 33 Ut arse
Crit One UB y ede Maediewl Cont TyLea yey G, “Tp y rere,

5) Defendant Phadnis? kuwd-Foa resides at . 395" us Aves Obl May BAT pL

(full name of first defendant) (address if first defendant)’ ai h

and is employed as OoP BPharmun 1) pievl? . This defendant is sued in his/her
(defendant’s position and title, if any)

dividual _© official capacity. (Check one or both). Explain how this defendant was

     

   

 

      

         

 

  

   
    

      

 

    
  
    
      
 

 
   
   

 
        

    
  
 
 

 

 

. acting Cit mpd - we.

sen under color of law: vw Keeler LOW - s t-of Qa) (. Cons Qovarat
Suv Dekendark fe vel PSipcce Nts YIS,ANC Derwrs he AMaOUSTY

~ Thet ment Loy Tou netted, oper mechont Cyt wot Bisec. on Cosy

Use FD Chvel Qed Wersay 2 Tweed pret

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 5 of 18

Case 2:17-cv-01745-RFB-CWH Document12 Filed 03/30/18 Page 4 of 17
3?
Represuts Gaur. San deve

neva le AG. vt foo prutth Caesom ST.
40 @ Defendant As P Ledw ALT tosidesnt Carson tatY wey 8920

(full name of first defendant) (address if first defendant)
and is employed as_ative SIpTe- WV cVike , This defendant is sued in his/her
,7(defendant’s position and title, if any)

MW individual ____ Official capacity. (Check one or both). Explain how this defendant was
acting ,

under color of law: Hes durex bt wv Old “ VYesl Qre HA Con pti cee
GATh USCA Resets 5 He ptt ij, COrUkKT owdey,

7) Jurisdiction is invoked pursuant to 28 U.S.C, § 1343 (a)(3) and 42 U.S.C. § 1983, Ifyou wish
to assort jurisdiction under difforent or additional statutes, list them below.

 

 

oy 4 ey: Con wit eomlas ae tyes

rysoe Don Thin fall G9 Mow He Doult” tupet_tu Ve
Miywed 09 AvThe

EO ete tre th ad ae ted de kek hd afr ta eee od ted tat

cd ”

B. NATURE OF THE CASE
1) Briefly stato the background of your case. ~~

; L ot <r tan Th An be Wd away ‘toy nadie, while

 

 

 

Fi int > 25- “at Ww wd st id n mr meds wane D. ©, Beunvis, of cost oon of Chaveory
and. Chriom Curt prac" Del verete 1D, Unaren!! “Coble of wartnore™ bese gltect
vs phe daar ST» pped mieds Greel orndevect D. Glniw! mec wrth out tutn $8e

Linh re, a Des and Su Ryaly wet Trew rae ta Ant ads Benes one med Welys oe.

 

toned 0 tes ovTiver La) os - Cawse Tae Dim Ts Carldwee- Sha, on othe mers

Legit Vie D lems, wre wes fe rable wrth The meds tie, thied Te give,

re eee eee eet

hy the t
erge, Teale Sele wath Sidt othe bis Ril Wath, Se wasted of
Telhiny psy The pn ee BOSE Baths wy one pedi Gawd Mow Tm to a

' |
ined J eA iting» y Teel The Proper 3 weds Them bebes nu erro ber’ tb pve

Wor Follow 4 Coos often aps. v6. 957 ON) FES

J63 FRA oe. Suse st
17Y, 063 yucloses A, be Me ea 7718. awal vs"

     
 
 

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 6 of 18

—ey

Case 2:17-cv-01745-RFB-CWH Document 12 Filed 03/30/18 Page 5 of 17

: a

COUNT I
The following civil rights has been violated: ty 5.4 Uw latin! ts gr.
Bove gl bY DO oud pe ius, Chvel anc

 

 

 

Vis vad. Tee Tmenwt- ond Melnerl for Fav pw mrad. py yer
vez

4 vo ved. £76.08 7-0) G) VERO.
Leqiue Bay Probolerr alse 2th mite Tel | As 3 Count onde”
Support ¢ Fact [Include all fact you consider important, State the facts clearly,

in your own words, and without citing legal authority or argument. Be sure you

describe exactly what each specific defendant (by name) did to violate your rights}.

  

     
  

    

g Mmecdier) Qu nectye Boh. aw WS -Al lewd Fay .ctute adam © OS
C. B itive at : on 4 a 16 ag ined . 3. “Ay:
bi EA the we Kiev ¢ Cin tee & fies Git, Poh. Mies settee Se, OC. ih iC
Lived Pathe, ges Mow hed Oy Weewans eee tie Th yew of cell.

 

 

 

Lisivid Awl Gy» Baik sw | Se r wid Byer ine Wo le (fe pashod Gu evn yevenstialbc

ted Thet Baba ane Tew sTeeet, Qe same
ks CUT wry Mee)

    
  

 

/ @t Ev. Alldws wT D. §, ot. Prov cone. Le wanes al the $1"
Be allowing Gia Kneeueiny Sow meds Dowd Help Gott Ailvws Voor
cThEF end Posie wetth hve nis Come, She Allews 7

Sy Let prea But Vs Psuce ee

, wit kev and Tube Ne
aft “Ts ovcle Chén( te fhe meds worth

  
 
 
   
 

 

 

 

oes
ee
wt. ww OUT HAIL 7 nd! neh we A) Wied AMed,

 

GL CARS. DB Als. Sme nes ordered L Toot. Sele warth Sel
EEL LNS Lees @ pote E §> Per Su 2 et aaThs ae Liu med sive = He GiLu Lb

oS PSs st ens 2 fol. Zhen youll See leivy Yes spon TheT Wowk
T have Sled many eiTls Owed ARI40 Let The We wy @,
Givd Ent fay feta To MOtver7?. T sulker Fao Ge chew v4
awd Cre My Lunde Gut Theetminl Proper Thertemrin: Gloomy dog.

TuebemenT 08 Cowuction mraned AR c M4 City lee > Oe 7
ape” ws 674, 063) Nome! willed & Cover oder 4 acon
FC ine Cow But wy, meeTh Swer TreeT ment tna 15 mes. vty aang Ante
C pelandnnr frentat timers, manted c Lwey Wo A Sve

OF GAR eds ave
(Qyigne é ai 7 Fi wra prantnl Meets « Linda Fe ts henmadle © Co we

of Davo. am CO meds Cy Cost. Lda Foe Reker Manaerd,

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 7 of 18
Case 2:17-cv-01745-RFB-CWH Document 12 Filed 03/30/18 Page 6 of 17

* ak

COUNTI
The following civil rights has been violated: SC. 4 Wiulativet 1s ST
Bare 74 Oe Qed AiO STiTe Comes TTsTine > Cllvel Quite

Uns vat Wee Tment tnd Rhael Do Fave nseds. Qe were

Legion , Vroblem Alsy Wt fib. os 7G) (6) MEO. 74. o6t ,
* Punic Tete mont hi yrens THY | We Cavny sited
¢ Facts; [Include all fat you consider important, State the facts clearly,
in passed own words, and without citing legal authority or argument. Be sure you
describe exactly what each specific defendant Oy name) did to violate your rights],

Gi Medrerer Y pt Nae Doh Re. Anawes Al nth Pay ale Ady madsen + Cagis

 

(_ Akhiweed wird The weds Nuvo
rd , les ‘A 3 : ae (x ” te Puget. Mee rere. Sa 7 Oc, i roe es 4”
Fed Bra ” he, 2s Tou, Oy hrewn, Volter iv The vent 0 & cll =

 

lidévhe awl Ge Brauit ye So tied nt Py inc hole, (lomnstos Qu lower never ber ‘ i)
iY “feast Thess pace {Mh te meds TheT twat on he sTuret,. Benet,

 

   
 
 
    
 

 

 

 

 

 

 

OF Fos Gtuiny Shas and vistas Dashes me al the state.
é ,

Ora enceeeti ny Sims meds “Denti Hl Bue nel (Atlvues Vrew

   

 

 

 

 

 

   

 

  
  
  

Dosend Shank Ts Tals ye mT pet Le. That weeds But ure Come.
(An betta frecicenl Carte. Svuth ast Pleo EM. las te TL ews and Ted hee meg yi eels
huve bern DE Oited tilansin ere acer chen’ e pos mods worth eve
“S44rn, The aatiurte (Estill hous gut Greil wy andwer) Med neglect

 

Of CBee. Z aise Sma ented ordered’ EToot Gelwe wrth Sau
oul wed @ pet ey ie “ Be AATThs wy Lo Med wed Weru bos sul
iro PSuini"Liwns A L. Obl See bin. + y oye The T tdonde!
T have Sled ma iesTe) awe) ARID Letiny Thee ru veg Beices
Gud Erta Tay “tube ® Koneei7. £ Sukher Epo Char Cre wie tUlwey
Gwe Cry Wy dundut GUT Meet minT Pru ger Tee rtin me GLsa My Tag,

Twartank 98 cops uncTion maaned AS cM Coy Nee > SERIES

Yb.
VIL 074, 068 * read panied 4 Covet ondered. ty yally ee ov i duont ted

 

iF
Hoppe Con Rat wad , Math Suen Treat menue ori mm . a!
Gy Pefandrer Mentor iiimers, maniiec, &- Lane) axons awd Dr’
idwonee Ail F Pravin pyrantel ritmo . baw do Fe end le o &¢C
of Pulao Ard CT mees fun Cost. Linde Fox e Menremt

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 8 of 18
Case 2:17-cv-01745-RFB-CWH Document12 Filed 03/30/18 Page 7 of 17

aD

COUNT IE

The on civil hem. has been violated: Tine s o ~ h aad

 

    

Yo vt. Tab, 089 CHB) fwd ve Won 174 063 TeetymenT PE Ao
mug Te “ivy | eed ev fivart 6 are

upporting Facts: [Include all fact you woe important. State the facts clearly,

in your own words, and without citing legal authority or argument, Be sure you

describe exactly what each specific defendant (by name) did to violate your rights}.

0 Fuvencen of PAELLA Dy.

    
      

keeps, dite The eunQa co wT Lies ond 5 ALS :
The USCA Bey One also Tr The people Tel rive Wo
DegentnuT 0 & Poisons Qs A bean gli State.
Q) Govenur Srndnval +5 Res Dune. cuehtr. Re Tee peo pre he he)
‘ vtec as Thy ¢€ meetin a® Reevape SIAL ron bok
whe is flerguwe, bee Qu, The Medio Tyee tyre nt -
of Pnifonins UsTh The coy 6% meds Shyvla mot

Bie eter —1ifwe oe ten Coat

    

Neue fe! Hann te " Dunastor os Ganwml it a Gown vial, ay tg tinted =

Re Gore To Allow Some deals evi 2 aify Becwvie o LeofT.

The Divtector of Me dvaiah, Pac ven tty Di teetue, biwde

Fam, Mwsous Te Cant Take The meds! ov dered. (ph oT
$4 1A, rire \Tby Tap tears ¢T Adous “1 dey s ry reds

Du re opt ty Fo Cetiwte °

 

 

 
 
  

D mechan, res $ To ed ony Neds Tet aye. nas Ove The
Dsrestan hh ona ondind A md. Besar Wel The T
Side ether 6& Ofer. Thins Coded et Prarie Frees T> ved wate
Thots Yor Onay Chevee ean Lind Fun. Qe Qaw

herd GT Cy renuloiy ° |
All Uvlated (thet pres Tins Sint oud Herc cron come)
USER § Thy sary py PA IIL O51 Lo) Count onto

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 9 of 18
Case 2:17-cv-01745-RFB-CWH Document 12 Filed 03/30/18 Page 8 of 17

Yo

COUNT
The following civil rights has been violated: ta Seve Oo HT pastecTivne Goyer evved
Gned views: wry Poupes Tees Tratut: UiuleTi ov

ek Mevpos Cunt Tutu Cater Cie Tective. = Ptepd macica

AtlerTiw That Shuwka wut Ge ected ow cy ST. pris 0 LAW LETiv nw oF
CovnT a rd ered ite te C763 $176. OS 7ONU89 CouK dee
Supporting F; [Include all fact you consider important, State the facts clearly,

in your own ee and without citing legal authority or argument. Be sure you '
describe exactly what each specific defendant (by name) did to violate your rights).

 

 

 

West desta Shai Yow. BO Fe 2316, Rae ti |
Galt te The ypeciet med Thet Fy ate Dut Fane at

 

Sd _Liddss sae | Des | ells The eae SaneguiC
not me 7 LST prmads Vied with Wry
t. af Ds tynentt, Thet mavGiles

‘ #4 teh ied
Most Meds vail itety are Side ¢ “4

Werte toqruee Pre blem But maies Are Th we OH. Wyn
ena od Also bt byd &' DAD LO yng a Tyncts Ine Lille

Eh am Told by medion, Lm VM SttWvin,
_ Oned Tell wre there, Ove or hy 2-3 edi Chia

- Re fertenibe ds awd 1F “They Dow’ tkely, Cony” De Ality
Ded Sy ‘Mus Din Trin: Frenwy Sidt ELT Comte ekbett

veel. Poy San This med gummirin & One. WU .Wwith Side

ee ae eee nee ioe sem is

   

 

 

 

 

 

 

D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

1) Have you filed other actions in state or federgl courts involving the same or similar facts
as involved in this action? _ . Yes No. if your answer is “Yes”, describe each
lawsuit. (If more than one, describe the others on an additional page following the below

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 10 of 18
Case 2:17-cv-01745-RFB-CWH Document12 Filed 03/30/18 Page 9 of 17

a
outline). -

a) Defendants:
b) Name of court and docket number:
c) Disposition (for example, was the case dismissed , appealed or is it still ponding’):

 

 

 

d) Issues raised:

 

 

 

 

e) Approximate date it wus filed:
f) Approximate date of disposition:

 

2)- Have you filed an action in federal court that was dismissed because it was determined to —
| be frivolous, maliclous, or failed to state a claim upon which relief could be granted?
_¥ Yes ___No. Ifyour answer is “Yes”, describe each lawsuit, (if you had more than
three actions dismissed based on the above reasons, describe the others on an additional page
A ye following the below outline.)
Lawsuit #] dismissed as frivolous, malicious, or failed to state a claim:
aw | 2) Defendants: TVAgy. lle wont ("0A Lost my Case Bix)

 

 

 

 

 

\l
a 7 b) Namo of court and case number: po? é  DosTereT cawwt S$.
wee amt c) ‘The case was dismissed because it was found to be (check one): frivolous
hea a __— malicious or_# @ failed to state a claim upon which relief could be granted.
Ke to, d} —_ Issues raised: 13 Afi de
yn: Cont Sve ae Tedte Thef 1) AAredelin,
f Ts. Crs
poi ¢) Approximate date it was filed: bly oO 5.

 

f) Approximate date of disposition: 9+ 1d Bors”

Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

he \ &) Defendants: M9 Mende re ("Du J) Lost ng Uist aL)

 

b) —- Name of court and case number: T) v4 LTheet fever § 27 GPL
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 11 of 18
Case 2:17-cv-01745-RFB-CWH Document12 Filed 03/30/18 Page 10 of 17

¢) The case was dismissed because it was found to be (check ote): be frivolous

 

_.. malicious or_ failed to state a claim n upon which relief could be granted.

 

 

e) Approximate date it was filed: alol3 - ROLY

f) Approximate date of disposition: Th ef.

Lawsuit #3 dismissed as frivolous, malicious, or failed to state a claim:
a) Defendants:
b) = Name of court and case number:
c) The case was dismissed because it was found to be (check one): frivolous

____ malicious or____ failed to state a claim upon which relief could be granted.
d) = Issues raised:

 

 

 

 

 

 

8) Approximate date it was filed;
f) Approximate date of disposition:

 

3) Have you'attempted to resolve the dispute stated in this action by seeking relief from the
proper administrative officials, e.g., have you exhausted available administrative grievance
procedures?_' Yes . #No. H'your answer is “No”, did you not attempt administrative
relief because the dispute involved the validity of a: (1) ___ disciplinary hearing; (2) wv

state or federal court decision; (3) tate or federal law or regulation; (4) parole
board decision; or (5) __ other
if your answer is “Yes”, provide the following information. Grievance Number Wbé av. Via wut a
Date and institution where grievance was filed 4X lee A240 Con wg end 9 Caw bus

 

 

Response to grievance:_fl/y T Abe Gin eG bry» ‘LeT moarudh ena"
You Come 08 Tee. The Meds budwedsanth bux Thu
There Set. med DesT,
 

Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 12 of 18
Case 2:17-cv-01745-RFB-CWH Document12 Filed 03/30/18 Page 11 of 17

 

 

Hoi FUE te Lwin, poss: Whe To Rosh 18 8rty

Te qui Finitptre terres 0 OPcer 6 F poss: bee
E. REQUEST FOR RE

I believe that ] am entitled to the following relief:
() Olu Lov ondus ses ive. 057 a4) BR, Cheytvmnat Cue
Cow Foren TY To Thectens 1 Aachen, py bccted Luv PeCencdiar7T?

feet ee Lffas (sy .
0? Py itive thet The Cound Sta iT Fy, fadio Her Got Light
ued firm -1F ST agrees Tilt Dro teu suit, But © Pst:

teyite, fof _
SES Roper red, Nay Key Canby 7 Will Ay T Sette
outot Court Ln Ow to~Li te Mla twert (Tya (Cer.

l understand that a false statoment or answer to any question in thisaomplaint will
subject me to penalties of perjury. I DECLARE UNDER PENALTY @ PERJURY
UNDER THE LAWS OF THE UNITED STATES OF AMERICA THAT THE
FOREGOING IS TRUE AND CORRECT. See 28 U.S.C. § 1746 and 180.S.C. § 1621.

Sys Gira To Count NL. phe

(Natne of Person who'prepared or helped (Signature of Phintiff)
prepare this complaint if not Plaintiff) .
Gult-17

tee ee ee ee ee ee ey a

(Additional space if needed; identify what is being continued)

 

 

 

The utyls mofien Wei:

These 2 Cast. ge eo AS Fan &S Show The a Bt ulcer
4 dé Ta Gwe Su.% 24,200 fe
The Defer daw Gyre tot He OSA Oe etiue Gnd eee 9th

ot The Pil lr OW on ane Lael! 763 Fd 1060 2G
evtrse Cordes og
gern ‘

Sy vor afb e8l 2d Jo bo

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 13 of 18
ee ?-17-cv-01745-RFEB-CWH Document12 Filed 03/30/18 Page 12 of 17
(pers ‘ -

   
   
   
  
  
    

STATE OF NEVADA.

eet ee Se
:

COUNTY OF CLARK

TO WHOM Tit MAY CONCERN:

swear that all the
Lay {3 ' undersigned, do hereby.
v. fo rrerny the oe ny om
sewn sta ts and descrition o£ events, are crue and ean -
sewbege information, and pelief, and to those neeeneaal
rrect signed under penalty of perjury pursuant
co .

 

) of e Reber
, ; nw Lh eset _&
a) mae AF ian 15 Hovsed ph su oer tl
‘ OFF: 1 Su ews Ope m ih fee J 2 new ed
A ou ew E . wo ‘Tasos GeMa2D _
€ i .
KR Also 6 KGus Kher & vaqie A
Q Pian )
C D5

   
    
   
    
 
    
   
 
 

Terk
cid piyslvo tlossowme ay Hyriloc waite
ich Pp

 

 

 

 

 

 

 

 

 

 

hes beens We (avs ChoSs Way hose

 

 

 

 

 

 

 

 

pe Hespitye ~
Compete] f

‘ Th Vann abcy at /VvADB or

i. _" . Ss t gia
20 ayy Sore Ls CS All 28 Tuc Konmslerg a SI AL
a1 meds {ushrtln i$ i ae \ Gy ™ Y Ge

cul cu es My Cosy. ; — =
Friaw! States The meds They pve : nee
On Bek, wth Side O Obets. Some Fale br0 $C
vit f] :
enShe. Gh. other Side. EPEEY —
erm Was Given Be CMa ek, ok Medial That one

de EGR Chtare# melt. Breas ak
LF band STyales Gnele- agpnr AY. e3 4

 

 

 

 

 

 

 

 

 

aiemint

 

 

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 14 of 18
Case 2:17-cv-01745-RFB-CWH Document 12 Filed 03/30/18 Page 13 of 17

20
De Competence. Des Thies MN fley De Phaeng

rugs Qua The Yrs Cane vb Ustn a Comb

ree or. well 1 how + Anh psycate. med

Sau Ag UL. “Tyst welded “the best:

(io) AFfienT S STAT4S BS Shel (iXe Ureens _
The

Of The meds he | A be Teeatkd By Clue
Qed Unresootk Theatmenrt.
Fhiant wns fold m regres ate Glu To Yisea re

And Thewe. £§ AT Wing cane Om wil Wem Exh Cweerdur
at .
LL
Mf
A
Ll
a

  
 
 
 
 
 
   
   
  

     

 

 

, sareetHeeie - y pasteted
pe iri te cpae pear

 
  

Ml

YW
Ml

 

Le
Ll

 

(7

FURTHER, AFFIANT SAYETH NAUGHT. |
EXECUTED AT khgh Desert SBT uson. this '7l aay of [Ue 20-47
7} *

IN FRONT OF. wy.

wpoc #/ 77 43

RNERERBRBE S

  

 

 
Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 15 of 18
Case 2:17-cv-01745-RFB-CWH Document 12 Filed 03/30/18 ERERMRNA |

_

i ¢ Steven D. Grierson

 

 

 

CLERK OF THE COU
1 || socr Bisa 8 Bbocmte
4 ’ a
3 DISTRICT COURT _
4 CLARK COUNTY, NEVADA “*~
5 THE STATE OF NEVADA,
6 Plaintiff;
7 “VS- CASENO: C-12-280385-1
8 I WAYNE ANTHONY PORETTI .
10 Defendant.
11
JUDGMENT OF CONVICTION
12 (PLEA OF GUILTY — BUT MENTALLY ILL)
13 The defendant previously appeared before the Court with counsel and entered a plea

14 | of guilty but mentally ill pursuant to NRS {74.063 to the crime of GRAND LARCENY (a .
15 || Category C Felony) in violation of NRS 205.220(1), 205.222(2). Thereafter, on the 17" day
16 || of May, 2017, the defendant was present in court for sentencing with counsel ADAM GILE,
17 |) ESQ., and good cause appearing,

18 THE DEFENDANT IS HEREBY ADIUDGED guilty but mentally ill of said
19 || offenses and, in addition to the $25,00 Administrative Assessment Fee and the $3.00 DNA
90 || Collection Fee, the defendant is sentenced to a MAXIMUM of SIXTY (60) MONTHS and a
21 || MINIMUM of TWELVE (1 2) MONTHS in the Nevada Department of Corrections (NDC),
32 | to ran CONCURRENTLY with C279827; with ONE THOUSAND NINE HUNDRED

23 || THIRTY ESGHT (1,938) DAYS credit for time served.

24 || i
syn PEL)
26 fit arene etre are. . ei hat fy tlie _ 7
a7 ait Bit ie) Bn | Sup - 9 200
i p agama
“4. culty Plea wth Sant (oto tt) £1 Guily Pleawith Son, (duing til . rend WAR: \y
28 | f/ T Transtered (betoralduring tial) §—(C] Gomviction |
Chae Manner af Daanetlor

ee

TABRISON JOCS\C#12-280385-1 (WAYNE PORRETTD) JOCP.DOC

 

 

Case Number: C-XX-XXXXXXX-1

 

 
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 16 of 18
Case 2:17-cv-01745-RFB-CWH Document 12 Filed 03/30/18 Page 15 of 17

Pursuant to NRS 176.057(1\b), the COURT finds that the Defendant was mentally ill
at the time of sentencing and therefore, THE COURT FURTHER ORDERS that the
defendant is to receive treatment for his mental illness during the period of confinement in

conformity with such treatment as is medically indicated for the defendant’s mental illness.
DATED this Qand day of May, 2017.

 
 

TAPRISON JOCSIC-12-280385-1 (WAYNE PORRETTD JOCP.DOC

 

 
<a

de tt BF ee

an

10
11
12
13
14
[5
16
17
18
19

20 |

21
22
23
24
23
26
27
28

Case 2:17-cv-01745-RFB-DJA Document 37-2 Filed 01/15/19 Page 17 of 18

Case 2:17-cv-O174@RFB-CWH Document 12 Filed @o1s Poor 1S

b. Include in that sentence an order that I, during the period of my
confinement or probation, be given or obtain such treatment as is
medically indicated for his mental illness. >

Dy Hog Ady /
I understand that if my sentence includes a period of confinement at a state correctional

facility, the Department of Corrections shail separate me from the general population of the

employed by the Department finds that I no longer require acute mental health care and that if
J am placed or returned to the general population, I must continue to be given or obtain such
treatment as is medically indicated for my mental illness.

-——" J understand that as a consequence of my plea of guilty but mentally ill the Court must
| sentence me to imprisonment in the Nevada Department of Corrections for a minimum term
of not less than one (1) year and a maximum term of not more than five (5) years. The
minimum term of imprisonment may not exceed forty percent (40%) of the maximum term of
imprisonment. 1 understand that I may also be fined up to $10,000.00, I understand that the
law requires me to pay an Administrative Assessment Fee.

I understand that, if appropriate, I will be ordered to make restitution to the victim of
the offense(s) to which 1 am pleading guilty and tc the victim of any related offense which is
being dismissed or not prosecuted pursuant to this agreement. I will also be ordered to
reimburse the State of Nevada for any expenses related to my extradition, if any.

I understand that I am eligible for probation for the offense to which I am pleading
guilty. I understand that, except as otherwise provided by statute, the question of whether I
receive probation is in the discretion of the sentencing judge.

1 further understand that if I am pleading guilty to charges of Burglary, Invasion of the
Home, Possession of a Controlled Substance with Intent to Sell, Sale of a Controlied
Substance, or Gaming Crimes, for which I have prior felony conviction(s), I will not be eligible

for probation and may receive a higher sentencing range. Cert ge)
7

TS db om

ju - 8 2
3

WA2Z01 22012018107) I2F01807-OPA-(PORRETTI_WAYNE)-001,DOCK

 

- prison and: shall not return me to that population until a licensed psychiatrist or psychologist | —

 

 
 
 
 
 
 

 

 

Hasler

meet

WO ae SL

 

mEe

2 Filed 01/15/19 Page 18 of 18

RFB-DJA Document 37-

17-cv-01745-

se 2
